Citation Nr: 1112850	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  05-25 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  When this case was before the Board in November 2008, it was decided in part and remanded in part.


FINDING OF FACT

Any cervical spine injuries in service were acute and resolved with no residual disability at the time of separation; arthritis of the cervical spine was not manifested in the first post-service year; and the Veteran's current cervical spine disability is not etiologically related to his service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by active service, and service incurrence or aggravation of cervical spine arthritis may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed letters in April 2004 and March 2010 advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence.  In the March 2010 letter, the Veteran was provided appropriate notice with respect to the disability-rating and effective-date elements of the claim.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs) are associated with his claims file.  Pertinent post-service treatment records have been associated with the claims files.  The Veteran underwent VA examinations in 2010.  Neither the Veteran nor his representative has identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

II. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Factual Background and Analysis

The Veteran contends that service connection is warranted for cervical spine disability because it is related to service trauma.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A May 1990 service outpatient note states that cervical spine X-ray studies following a fall from a horse showed no osseous or soft tissue abnormality.  Records pertaining to emergency treatment following the Veteran's October 1990 motorcycle accident note that his clavicle and right malleolus were fractured.  The Veteran was found to have lost consciousness and he was diagnosed with a concussion.  In addition, he was fitted with a cervical collar and placed on a spine board for transportation to the hospital.  Subsequent service records, including records dated in August 1991, note the Veteran's complaints of carpal tunnel-like symptoms, or paresthesias, in his upper extremities.  In connection with a Medical Board examination in February 1992, the Veteran reported a history of a motorcycle accident with several resulting disabilities.  However, the examination at that time did not disclose the presence of a disability of the cervical spine; clinical evaluation of the neck was normal.

Although the veteran filed a claim for service connection for other disabilities shortly after his discharge from service in 1992, he made no complaints of a cervical spine disability at that time.

An August 2002 private treatment record notes that the Veteran was seen with complaints of neck problems.  The impression was neck ache.  A September 2003 private medical report notes that the Veteran was seen in April and September 2003 with complaints of pain, weakness and numbness in both arms.  The private physician noted that the Veteran had fractured his clavicle in 1990 and it had healed in an abnormal way.

The Veteran submitted a claim for service connection for (in pertinent part) residuals of a neck injury in March 2004.

The Veteran underwent a VA orthopedic examination in December 2003, at which time an X-ray study confirmed the presence of degenerative changes in the Veteran's cervical spine.  This report notes that the Veteran's complaint of intermittent numbness in the upper extremities was associated with his cervical spine disability, but does not contain an opinion concerning the etiology of the cervical spine disability.  The impression was traumatic arthritis of the right acromial clavicular joint secondary to old fracture of the right clavicle, and degenerative joint disease and degenerative disc disease of the cervical spine.  

A June 2010 VA spine examination report notes the Veteran's complaints of neck pain and upper extremity pain, tingling and numbness.  Examination revealed pain over the right clavicle with left lateral flexion of the neck.  MRI scan revealed degenerative changes.  After reviewing the claims file, the VA examiner stated:

I can see no evidence of what would be considered posttraumatic changes in the cervical spine at this time.  It is more likely than not that these degenerative changes are age related in nature.  These are quite common in the population at large and are not related to trauma.  As such, I think [the Veteran] has cervical spondylosis and degenerative disk disease, which are age related and I am unable to establish a nexus between any injury in the military and his present degenerative changes of the neck.

A June 2010 VA neurological examination report notes the Veteran's complaints of intermittent numbness in the upper extremities since service, as well as chronic neck pain.  On examination, motor strength was 5/5.  On sensory examination temperature sense was decreased in the right ulnar distribution.  After reviewing the claims file, the VA examiner opined that the Veteran had muscle strain in service, as his X-ray studies were normal.  He stated that strain was a "self-limiting injury" and there was no evidence that strain, "causes, predisposes to, or accelerates the development of degenerative spine and disc disease."  Therefore, it was unlikely that the Veteran's in-service injury was related to his current cervical spine disability.  He further stated:

I find no motor or sensory deficits related to the cervical spine.  The ulnar distribution sensory loss is more likely peripheral in location and unlikely related to cervical pathology.  

In an addendum to the examination report, the VA examiner noted that an MRI scan revealed degenerative arthritis and degenerative disc disease of the cervical spine, without clear evidence of cervical myelopathy and no evidence of cervical radiculopathy.  He opined that bilateral carpal tunnel syndrome and early evidence of peripheral neuropathy were likely responsible for the Veteran's hand complaints.  This was "unrelated to the cervical spine."  

Upon review of the evidence, the Board notes that although the Veteran did sustain injuries following a fall from a horse and a in motorcycle accident in service, no residual cervical spine disability was noted in subsequent STRs, to include a Medical Board examination report prior to separation.  In addition, the record does not contain any evidence that arthritis was manifested in the Veteran's first post-service year.  There is no post-service medical evidence of a cervical spine complaint until 2002, more than eight years after the Veteran's discharge.

Regarding the etiology of his current cervical spine disability, the June 2010 VA medical opinions are clearly against the Veteran's claim.  The VA physicians opined that the Veteran's current cervical spine disability and neurological complaints are not related to his military service (see above), but are related to the aging process and carpal tunnel syndrome and peripheral neuropathy.  The Board finds these opinions persuasive because they are based on a review of the Veteran's pertinent history.  Notably, the physicians explained the reasons for the conclusions, as noted above.  There is no competent (medical) opinion of record to the contrary. 

The Veteran himself believes that his current cervical spine disability was incurred during his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Here, however, medical expertise is required to answer the question of whether the Veteran's current cervical spine disability is related to his injuries during service or is otherwise related to active service.  The Veteran's lay opinion concerning this matter requiring medical expertise is of no probative value.

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


